Citation Nr: 1500720	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Crohn's disease, to include as secondary to service-connected gastroduodenal ulcer.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, Mrs. N. C.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1967 to August 1971.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for Crohn's disease.  

In a July 2011 hearing, the Veteran, accompanied by his representative and his spouse, Mrs. N. C., submitted oral testimony in support of his claim before the undersigned traveling Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained an associated with the Veteran's claims file for the Board's review and consideration.

In October 2011 and October 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) for further evidentiary and procedural development.  Thereafter, denial of the Veteran's claim for service connection for Crohn's disease was confirmed in an April 2014 rating decision/supplemental statement of the case.  The appeal was recertified and returned to the Board in October 2014, and the Veteran now continues his appeal.

During the course of the appeal, and specifically in a July 2012 rating action, the Veteran was awarded service connection for a gastroduodenal ulcer.  In addition to asserting service connection for Crohn's disease on a direct basis, the Veteran also claims entitlement to VA compensation for Crohn's disease as secondary to his service-connected gastroduodenal ulcer.  Accordingly, the Board will address both aspects of this issue.  


FINDING OF FACT

Crohn's disease did not have its onset during active military service and is not etiologically related to, or otherwise permanently worsened beyond its natural progression by, the service-connected gastroduodenal ulcer.
CONCLUSION OF LAW

Crohn's disease was not incurred in active duty and is not secondary to, or otherwise aggravated by, a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a), (b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his/her possession that pertains to the claim was removed from the regulation.

The Veteran's claim for service connection for Crohn's disease was received by VA in April 2007, and a VCAA notice letter addressing the direct service connection aspect of this appeal was dispatched to him in May 2007, prior to the initial adjudication of this claim in the July 2007 rating decision now on appeal.  The July 2007 letter satisfied all of the above-described mandates, and there is no timing defect with regard to this notice.  A subsequent letter dated in October 2011 satisfactorily addressed the secondary service connection aspect of the appeal.  Thereafter, the issue on appeal was readjudicated, most recently by an April 2014 supplemental statement of the case.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claim for service connection for Crohn's disease, the Board finds that the Veteran's relevant service treatment records and post-service medical records from VA and private sources for the period from 1984 - 2011 have been obtained and associated with the evidence.  Otherwise, the claimant and his representative have not indicated that there was any further outstanding evidence to submit in support of the claim on appeal.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

The Veteran was provided with a VA medical examination for a nexus opinion addressing the issue on appeal in November 2011.  An addendum opinion was also obtained in October 2012.  The Board has reviewed the examination report and nexus opinions and finds that, when considered collectively and as a whole, these provided valid clinical findings for the opining clinician to provide her nexus opinions, based on a physical evaluation of the Veteran and/or a review of his pertinent clinical history.  The nexus opinions have sufficiently discussed the pertinent facts of the case and the rationales presented in support of the clinician's opinions are adequate.  There are no deficits present which, on their face, render the aforementioned opinions unusable for purposes of adjudicating the claim at issue.  The 2011 and 2012 VA nexus opinions are thusly deemed to be adequate for adjudication purposes with respect to the claim adjudicated on the merits herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In July 2011, the Veteran, accompanied by his representative and his spouse, appeared at the RO to present oral testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the July 2011 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran and his witness focused on the elements necessary to substantiate the Veteran's claims of entitlement to service connection for Crohn's disease.  See transcript of July 14, 2011 Board hearing.  Thus, the Veterans Law Judge presiding over the July 2011 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the Crohn's disease claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.  
The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Disability that is proximately due to, or the result of a service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service connected.  38 C.F.R. § 3.310(a), (b) (2014).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

As relevant, the Veteran's service treatment records show that his intestinal system was normal on pre-induction examination in October 1966 and that he denied having any history of intestinal trouble.  The report of a Naval Officer Candidate School medical examination performed in April 1968 also shows normal findings with regard to his intestines.  Although the Veteran was treated in service in March 1971 for complaints of diarrhea and abdominal cramps, his intestinal system was normal on service separation examination in August 1971.  The Veteran denied having any history of intestinal trouble in an accompanying medical history questionnaire. 

Post-service private and VA medical examinations indicate that the Veteran had a gastroduodenal ulcer as early as in 1972.  He has since been granted service connection for this disability.  However, a confirmed diagnosis of Crohn's disease was not clinically presented until a colonoscopy was conducted in May 2004, which confirmed the presence of ulcerative lesions in the distal ileum of his small bowel that were consistent with this syndrome. A private medical assessment indicates that the Veteran's reported history of symptoms indicated that his Crohn's disease may have been present even as early as 1992, but none of the clinicians involved in the Veteran's treatment for Crohn's disease presented an opinion indicating that this syndrome was manifest during his military service.  

In his hearing testimony of July 2011, the Veteran stated that he experienced diarrhea and intestinal symptoms beginning in service and continuing all the way to the present day and he contended that these symptoms represented onset of his Crohn's disease during active duty, with continuity of symptomatology thereafter.  He also submitted several written statements from his lay witnesses, including his former fellow servicemen and friends and family members, who all stated, in pertinent part, that they observed the Veteran experience persistent intestinal problems, including diarrhea, during service and after separating from service all the way to the present day.
 
Although an August 2010 private endoscopy indicated that lesions detected in the Veteran's duodenum were indicative of Crohn's disease, this was ultimately ruled out as subsequent clinical testing and biopsy of these lesions revealed findings that were inconsistent with Crohn's disease and representative of his service-connected gastroduodenal ulcer.  

The report of a November 2011 VA gastroenterological examination confirmed the Veteran's diagnosis of Crohn's disease.  After a review of the Veteran's pertinent clinical history, the examining physician opined that it was less likely than not (less than a 50 percent probability) that the Veteran's Crohn's disease was proximately due to his service-connected gastroduodenal ulcer.  The basic rationale was the Crohn's disease was an enterological malady of uncertain etiology and therefore, as such, it could not be causatively associated with the Veteran's service-connected gastroduodenal ulcer.  In an addendum opinion dated in October 2012, the physician determined that it was less likely than not that the Veteran's Crohn's disease had its onset during active service.  The opinion also acknowledged the biopsy findings that ruled out Crohn's disease in the Veteran's duodenum.  Finally, the addendum opinion concluded that the Veteran's service-connected gastroduodenal ulcers did not aggravate (which is to say, did not permanently worsen beyond its natural progression) his Crohn's disease as the gastroduodenal ulcers were located at an entirely different location in his upper gastrointestinal tract, whereas the site of the Crohn's disease was located at a nonadjacent area in the distal ileum of his small bowel.

The Board has considered the evidence discussed above and finds that the weight of the evidence is against the Veteran's claim for VA compensation for Crohn's disease, to include as secondary to his service-connected gastroduodenal ulcer.  The objective clinical evidence demonstrates that the Veteran's intestines were normal throughout active duty and that onset of Crohn's disease was not objectively established until May 2004, over 30 years after service.  Even if it were conceded that the Crohn's disease symptoms were present as early as in 1992, as one private clinician has opined, this is still over two decades after the Veteran's discharge from the navy.  Furthermore, the VA physician who examined the Veteran has expressly opined in October 2012 that it was less likely than not that his Crohn's disease had its onset during his period of active duty.  The Board also finds no evidence to support an award of service connection for Crohn's disease on the basis of being secondary to, or aggravated by his service-connected gastroduodenal ulcer as the VA physician's opinions of November 2011 and October 2012 expressly stated that no such relationship existed because Crohn's disease was a syndrome of uncertain etiology and the anatomical site of the gastroduodenal ulcer was quite distant from the site of the Crohn's disease lesions.  Therefore, service connection for Crohn's disease on a direct and secondary basis must be denied.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate his Crohn's disease to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service and post-service occupations were not in the practice of medicine and do not reflect that he has ever received any formal medical training.  While he and his witnesses are credible to report such perceivable symptoms as his episodes of diarrhea and gastrointestinal upset during and after service, they are not competent as lay persons to state that these symptoms were actual manifestations of Crohn's disease for purposes of establishing a nexus with service and continuity of symptomatology thereafter.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the diagnosis and etiology of the Veteran's Crohn's disease falls outside the realm of common knowledge of a lay person, the Veteran thusly lacks the competence to provide a probative medical opinion linking this chronic intestinal disorder to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose gastrointestinal diseases as they lack training in gastroenterology).
 

ORDER

Service connection for Crohn's disease, including as secondary to the service-connected gastroduodenal ulcer, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


